Citation Nr: 0722078	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including as secondary to service-connected tinea 
pedis and tinea unguium.   

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The veteran had active military service from May 1954 to 
April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

This case was remanded by the Board in December 2005. 


FINDING OF FACT

There is no competent medical evidence which indicates the 
veteran's currently diagnosed psychiatric disorder began in 
service, or is related to service or his service connected 
tinea pedis and tinea unguium.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected tinea pedis and tinea unguium, have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In three letters, dated in September 2003, June 2006, and 
April 2007, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The letters noted above provided the 
veteran the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
Board notes the veteran did not respond to the RO's most 
recent duty to assist letters that were sent subsequent to 
the December 2005 Board remand.  Nevertheless, in October 
2003 and September 2006, he was afforded formal VA 
examinations and a medical opinion has been obtained.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board has carefully reviewed the medical and lay 
evidence.  No psychiatric disorder was noted on the veteran's 
pre-induction to service examination in March 1954, or on his 
separation from service examination in April 1956.  The 
remaining service medical records do not contain any 
complaint, treatment, or diagnosis of a psychiatric disorder.

Private medical records dated in February 2005, indicate that 
the veteran had been treated for depression since April 1991.  
In July 2005, this physician stated that the veteran's 
"mental status is usually affected more as his dermatitis 
condition becomes worse through the years."  He does not 
indicate to which skin condition he is referring; and it is 
significant in this regard that the veteran's medical history 
shows that he also has a diagnosis for (non-service 
connected) dermatitis of the hands. 

A VA examination was conducted in October 2003.  At that 
time, the examiner concluded that there was no evidence in 
the clinical history and mental status examination to 
establish a diagnosis of a mental disorder.

Another VA examination was conducted in September 2006.  At 
that time, the veteran denied suffering from any mental 
illness, but claimed being depressed for a "long time."  
The examiner concluded that the veteran's symptoms reflected 
a mild impairment in his social and labor functioning.  He 
diagnosed the veteran as having depressive disorder, not 
otherwise specified.  The examiner also stated that, based on 
the veteran's history, records, and evaluations, the 
veteran's psychiatric condition was not related to, due to, 
or caused by, nor secondary to his service connected tinea 
pedis and tinea unguium; nor to his military service.  He 
opined that the veteran did not have a chronic acquired 
psychiatric disorder that could be described with its onset 
in military service.

Following review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder, including as secondary to 
service-connected tinea pedis and tinea unguium.  No 
psychiatric disability was apparent in service or within one 
year following discharge from service.  A psychiatric 
disorder was not initially diagnosed until at least 35 years 
subsequent to service discharge, and no relationship to 
service, or to service-connected tinea pedis and tinea 
unguium, is shown by the evidence of record.  The benefit 
sought must therefore be denied.


ORDER

Service connection for an acquired psychiatric disorder, 
including as secondary to service-connected tinea pedis and 
tinea unguium, is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeal



 Department of Veterans Affairs


